Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 1 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 2 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 3 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 4 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 5 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 6 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 7 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 8 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                 B-D Page 9 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 10 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 11 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 12 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 13 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 14 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 15 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 16 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 17 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 18 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 19 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 20 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 21 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 22 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 23 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 24 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 25 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 26 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 27 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 28 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 29 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 30 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 31 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 32 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 33 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 34 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 35 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 36 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 37 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 38 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 39 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 40 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 41 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 42 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 43 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 44 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 45 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 46 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 47 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 48 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 49 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 50 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 51 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 52 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 53 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 54 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 55 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 56 of 57
Case 19-10562   Doc 212-4   Filed 08/07/19 Entered 08/07/19 15:58:02   Desc Exhibit
                                B-D Page 57 of 57
